Title: From James Madison to James Barbour, 16 April 1818
From: Madison, James
To: Barbour, James


Dear Sir
Montpellier Apl. 16. 1818
⟨The las⟩t mail bro⟨ught⟩ me your favor of ⟨the⟩ 11th. and in ⟨than⟩king you ⟨for it?⟩ I do the same for the documents on ⟨f?⟩orn: affairs previously sent me.
Your speech has taken a more correct view of the principle on which the colonial monopoly rests, than has been generally taken of it; and your statistical illustrations have an important bearing on ⟨the⟩ question depending. I entirely agree with the Senate in preferring an absolute prohibition to a prohibitory duty. There is so much justice and fairness in the measure, that if persevered in without ⟨a⟩ny accompaniments irritating the pride ⟨of⟩ ⟨t⟩he nations ha⟨ving⟩ Colonies, it c⟨an no⟩t fail to be successful. ⟨It?⟩ requires nothing ⟨more?⟩ than reciproc⟨ity⟩ ⟨from⟩ any nation & to submit to nothing […]ny, is an honest policy that will carry us to our object with all. I believe that G. B. is the only Power that has attempted t⟨o c⟩onfine a navigation between her Colonies & foreign p⟨orts to her⟩ own vessels, unless there be rece⟨nt⟩ ⟨situa⟩tions wide⟨ly⟩ ⟨s⟩uggested by her example. If I mistake [not] […]ny like the ⟨B⟩ritish regulation was not long ago announced from the Spanish Island of Porto Rico. The general practice, with the British exception, has been to open the Colonial ports, when opened at all, to foreign ports equally to Vessels of both parties. With great esteem I offer my friendly regards
James Madison
